Darden, Chief. Judge
(concurring in the result):
For the reasons set forth in my separate opinion in United States v Poundstone, 22 USCMA 277, 46 CMR 277 (1973), I agree with the conclusion of the principal opinion that the search of the Government vehicle in this case was reasonable.
I am unable to agree that the accused had any right of privacy in the vehicle that would confer on him standing to object to its search. The vehicle was property of the United States intended for military use and was in no way similar to a locker or living area in which an accused might reasonably expect to have his property secured against examination. In this respect, the vehicle is similar to the Government desk that we held to be lawfully searched without probable cause in United States v Weshenfelder, 20 USCMA 416, 43 CMR 256 (1971). See also United States v Collins, 349 F2d 863 (2d Cir 1965).
While appellate defense counsel attempt to distinguish this case from Weshenfelder on the basis that the search there was for Government property, see United States v Blok, 188 F2d 1019 (DC Cir 1961), I do not consider the distinction to be of importance. In Richardson v Zuppann, 81 F Supp, 809 (MD Pa 1949), the court upheld as reasonable a search of the accused’s Government office which disclosed evidence consisting of other than Government property. And, in United States v Ebeling, 146 F2d 254, 257 (2d Cir 1944), the court stated that “It would seem . . . that the employer who was in possession of the premises was the only one who could object” to a search of a desk belonging to the employer but assigned to the defendant.
The vehicle in this case was a Government vehicle assigned for official use only. Cf. 31 USC § 638(a). The Government retained control over the vehicle and that control was not lost by its assignment to an official driver. That a casual passenger may gain the right of privacy in it seems so at odds with the Government’s ownership, control, and responsibility for its property that I cannot agree such a person has any .standing to prevent the Government’s agent from searching its property without a warrant. United States v Weshenfelder, supra.
Accordingly, I join in affirming the decision of the Court of Military Review.